Decedent was employed as a watchman and policeman at an airplane factory. He died on August 15, 1938, a day when the temperature according to the public records ranged from seventy-six degrees to eighty degrees Fahrenheit, with humidity from eighty-three *860to eighty-seven degrees. He stayed in a small frame building fifteen by twenty-five feet and eight feet high. The roof was black tar paper and a witness says that the temperature in the little building would be ten to fifteen degrees above that outside. He collapsed about four-thirty o’clock in the afternoon, was flushed, vomited frequently, suffered from headache and diarrhea. The lay and medical evidence sustains the finding that he died of heat prostration. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Poster, JJ.